                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

                      Plaintiffs,

             v.                                          Civil Action No. 19-cv-10101

DAVID WILLIAM SMITH,

                      Defendant.


                      ASSENTED-TO MOTION FOR ADMISSION
                    PRO HAC VICE OF MICHAEL J. SHEEHAN, ESQ.

       Pursuant to Local Rule 83.5.3(b), John F. Welsh, Esq., a member in good standing of the

Bar of the Commonwealth of Massachusetts and the United States District Court for the District

of Massachusetts, moves for the admission of Michael J. Sheehan, Esq., a member of the Bar of

the State of Illinois, to this Court for the purpose of representing Defendant David William Smith

in the above-captioned matter, and states as follows:

       1.      Mr. Sheehan is a partner of the law firm of McDermott Will & Emery LLP and

his telephone number is (312) 984-2040.

       2.      Mr. Sheehan is a member in good standing of the Bar of the State of Illinois, and

all federal courts before which he is admitted to practice. There are no disciplinary proceedings

pending against him as a member of the bar in any jurisdiction. Mr. Sheehan has never had a pro

hac vice admission to this Court (or other admission for a limited purpose) revoked for

misconduct. See Affidavit of Michael J. Sheehan in Support of Motion for Admission Pro Hac

Vice, attached as Exhibit A, and Certificate of Good Standing attached thereto.




                                           -1-
       3.      Mr. Sheehan has read and agrees to comply with the applicable provisions of the

Local Rules of the United States District Court for the District of Massachusetts.

       4.      John F. Welsh, a member of the Bar of the Commonwealth of Massachusetts and

the United States District Court for the District of Massachusetts, will also continue to represent

David William Smith if this motion is granted.

       5.       Plaintiffs’ counsel has no objection to granting this motion.

       WHEREFORE, Defendant respectfully requests that Michael J. Sheehan be admitted to

practice before this Court pro hac vice for the purpose of appearing as counsel for Defendant in

the present proceeding in accordance with the Rules of this Court.


                                              Respectfully Submitted,

                                              DAVID WILLIAM SMITH

                                              By his attorneys,

                                              /s/ John F. Welsh
                                              John F. Welsh, BBO #522640
                                              Justin L. Engel, BBO #683894
                                              Bello Welsh LLP
                                              125 Summer Street, Suite 1200
                                              Boston, MA 02110
                                              (617) 247-4100
                                              jwelsh@bellowelsh.com
                                              jengel@bellowelsh.com

Dated: January 22, 2019




                                            -2-
           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Pursuant to Local Rule 7.1(a)(2), counsel for David William Smith hereby certifies that
he has conferred with Plaintiffs’ counsel, who assented to this motion.




                                CERTIFICATE OF SERVICE

       I, John F. Welsh, hereby certify that on January 22, 2019, I electronically filed the
foregoing Motion for Admission Pro Hac Vice of Michael J. Sheehan, Esq. using the CM/ECF
system, which will send notification of such filing to all registered participants.


                                             /s/ John F. Welsh
                                             John F. Welsh




                                          -3-
